DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 24-33, in the reply filed on 2/9/21 is acknowledged.
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first plate being mounted on the rotary chuck (claim 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claim 29 is objected to because of the following informalities:  “wafer-shaped” should be “wafer-shaped article”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120160274 by Kasai et al. in view of U.S. Patent Application Publication 20140127908 by Okutani.

While Kasai does not explicitly teach that the process chamber defines an enclosure, one of ordinary skill in the art would have understand as obvious that the process chamber would be closed to form an enclosure, in particular in view of Kasai's teaching of gas supply and recovery components that would be ineffective if the chamber was open or the chamber did not define an enclosure (paras. 60-61).
Kasai also does not teach that its heater is stationary in its embodiment of fig. 11; its heater is rotatably mounted to the spin chuck.  However, a non-rotatable substrate heater was known in the art.  Okutani teaches a substrate processing apparatus having a non-rotatable heater 5 (fig. 1, para. 61).  Okutani teaches that an otherwise rotatable electrical contact would restrict the amount of power to the heater.  By providing a non-rotatable heater, the substrate can be heated to a desired higher temperature (para. 61).  One of ordinary skill in the art would have recognized as obvious to modify Kasai to have a non-rotatable heater in order to provide the benefits of not only the apparatus taught by Kasai, but also to have the benefits of less power restriction to the heater and the ability to heat the wafer to a higher temperature, as taught by Okutani.  Upon the modification of Kasai to have its heater to be non-
As to claim 25, Kasai teaches that the chuck is driven by a motor 53 (fig. 11) whose output is transmitted to a shaft 32 connected to the chuck.
As to claim 26, Kasai teaches that the heater emits radiation with a maximum intensity between 400 and 500 nm (para. 70).
As to claim 28, Kasai teaches that its array of LEDs 34 is coextensive with the wafer W (fig. 11).
As to claim 29, Kasai teaches a first plate 34a (fig. 11) between the heater 34 and the wafer W, the plate being transparent to radiation from the heater (para. 146, one of ordinary skill in the art would recognize as obvious that the quartz plate would be transparent to radiation from the heater in order for the heater to properly function).
As to claim 30, Kasai teaches that the first plate is quartz (para. 146).
As to claim 31, Kasai teaches that the first plate 34a is above a base body of the chuck (fig. 11) and below a wafer W, the first plate being mounted on the chuck inside the chamber.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120160274 by Kasai et al. in view of U.S. Patent Application , as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20080226272 by Kasai et al. (hereinafter "Kasai '272").
As to claim 27, while Kasai teaches that its heater is an array of LEDs (para. 68), it does not teach the color of its LEDs.  However, Kasai ‘272 teaches a device for processing a wafer having an array of blue LEDs as heaters for the wafer (para. 32).  Kasai '272 teaches that blue LEDs provide the benefit of allowing for rapid heating and cooling of the wafer surface due to its output beam wavelength range (para. 85).  For this known benefit one of ordinary skill in the art would have recognized as obvious and been motivated to modify Kasai to have an array of blue LEDs.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120160274 by Kasai et al. in view of U.S. Patent Application Publication 20140127908 by Okutani, as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20130160260 by Frank et al.
As to claim 32, Kasai does not explicitly teach a second liquid dispenser on the same side of the wafer as the heater (i.e. underneath the wafer).  However, Frank teaches a wafer processing device having a second liquid dispenser 28 (fig. 1) underneath the wafer.  Frank teaches the dispenser allows for process and rinsing fluids to be introduced to the downwardly facing surface of the wafer, and one of ordinary skill in the art would have recognized as obvious to modify Kasai to have such liquid .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120160274 by Kasai et al. in view of U.S. Patent Application Publication 20140127908 by Okutani, as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20150079803 by Huang et al.
As to claim 33, while Kasai teaches that its heater heats a wafer, it does not teach a specific temperature or range.  One of ordinary skill in the art would have recognized as obvious that heating to a temperature in excess of 300°C was a known temperature for processing wafers.  See, for example, Huang para. 29.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 24-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130062839 by Tschinderle et al. in view of U.S. Patent Application Publication 20120160274 by Kasai et al. and U.S. Patent Application Publication 20140127908 by Okutani.
As to claim 24, Tschinderle teaches a device for processing wafers comprising a process chamber and housing 1 (fig. 1), a rotary chuck 50 within the process chamber and adapted to hold a wafer (fig. 7), and a first liquid dispenser (28 or 44) to dispense a liquid to the wafer (fig. 1).

Okutani is silent as to the wavelength of radiation emitted from its heater.  However, Kasai teaches a device for processing wafer with a heater (LEDs 34, para. 145, fig. 11, para. 151) to heat the wafer on one side only, the heater preferably emitting radiation with a maximum intensity within the range of 390 and 550 nm (para. 70).  One of ordinary skill in the art would have recognized as obvious to configure the heater of 
As to claim 25, Tschinderle teaches that the chuck is driven by a motor whose output is transmitted to a shaft 55 connected to the chuck (para. 60).
As to claim 26, Kasai teaches that the heater emits radiation with a maximum intensity between 400 and 500 nm (para. 70).
As to claim 28, Okutani teaches that its array of heating elements is coextensive with the wafer (fig. 1).
As to claim 29, Kasai teaches a first plate 34a (fig. 11) between the heater 34 and the wafer W, the plate being transparent to radiation from the heater (para. 146, one of ordinary skill in the art would recognize as obvious that the quartz plate would be transparent to radiation from the heater in order for the heater to properly function).  Kasai teaches that the plate protects the heating elements from processing liquid (para. 146); one of ordinary skill in the art would have recognized as obvious to use a plate for this reason.
As to claim 30, Kasai teaches that the first plate is quartz (para. 146).
As to claim 31, Kasai teaches that the first plate 34a is above a base body of the chuck (fig. 11) and below a wafer W, the first plate being mounted on the chuck inside the chamber.
As to claim 32, Tschinderle teaches liquid dispensers on both sides of the wafer (figs. 1 and 7).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130062839 by Tschinderle et al. in view of U.S. Patent Application Publication 20120160274 by Kasai et al. and U.S. Patent Application Publication 20140127908 by Okutani as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20080226272 by Kasai et al. (hereinafter "Kasai '272").
As to claim 27, while Kasai teaches that its heater is an array of LEDs (para. 68), it does not teach the color of its LEDs.  However, Kasai ‘272 teaches a device for processing a wafer having an array of blue LEDs as heaters for the wafer (para. 32).  Kasai '272 teaches that blue LEDs provide the benefit of allowing for rapid heating and cooling of the wafer surface due to its output beam wavelength range (para. 85).  For this known benefit one of ordinary skill in the art would have recognized as obvious and been motivated to have an array of blue LEDs.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130062839 by Tschinderle et al. in view of U.S. Patent Application Publication 20120160274 by Kasai et al. and U.S. Patent Application Publication 20140127908 by Okutani as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20150079803 by Huang et al.
As to claim 33, while Okutani teaches that its heater heats a wafer, it does not teach a specific temperature or range.  One of ordinary skill in the art would have .

Claims 24, 26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140127908 by Okutani in view of U.S. Patent Application Publication 20120160274 by Kasai et al.
As to claim 24, Okutani teaches a device for processing wafers comprising a process chamber 3 and housing 2 (fig. 1), a rotary chuck 4 within the process chamber and adapted to hold a wafer, a stationary heater 5 on only one side of a wafer (Okutani teaches that its heater is non-rotatable, para. 61, and that it depicts embodiments with a lift mechanism for its heater, it teaches that alternately the wafer chuck may be moved up and down, para. 37, which would result in the heater being stationary), and a first liquid dispenser 46 to dispense a liquid to the wafer on a side opposite the heater.
Okutani is silent as to the wavelength of radiation emitted from its heater.  However, Kasai teaches a device for processing wafer with a heater (LEDs 34, para. 145, fig. 11, para. 151) to heat the wafer on one side only, the heater preferably emitting radiation with a maximum intensity within the range of 390 and 550 nm (para. 70).  One of ordinary skill in the art would have recognized as obvious to configure the heater of Okutani to emit radiation in the claimed range since Kasai teaches that it is preferable and beneficial for wafer processing.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 28, Okutani teaches that its array of heating elements is coextensive with the wafer (fig. 1).
As to claim 29, Kasai teaches a first plate 34a (fig. 11) between the heater 34 and the wafer W, the plate being transparent to radiation from the heater (para. 146, one of ordinary skill in the art would recognize as obvious that the quartz plate would be transparent to radiation from the heater in order for the heater to properly function).  Kasai teaches that the plate protects the heating elements from processing liquid (para. 146); one of ordinary skill in the art would have recognized as obvious to use a plate for this reason.
As to claim 30, Kasai teaches that the first plate is quartz (para. 146).
As to claim 31, Kasai teaches that the first plate 34a is above a base body of the chuck (fig. 11) and below a wafer W, the first plate being mounted on the chuck inside the chamber.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140127908 by Okutani in view of U.S. Patent Application Publication 20120160274 by Kasai et al. as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20080226272 by Kasai et al. (hereinafter "Kasai '272").
As to claim 27, while Okutani does not teach that its heater comprises an array of blue LEDs.  However, Kasai ‘272 teaches a device for processing a wafer having an .

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140127908 by Okutani in view of U.S. Patent Application Publication 20120160274 by Kasai et al. as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20130160260 by Frank et al.
As to claim 32, Okutani does not explicitly teach a second liquid dispenser on the same side of the wafer as the heater (i.e. underneath the wafer).  However, Frank teaches a wafer processing device having a second liquid dispenser 28 (fig. 1) underneath the wafer.  Frank teaches the dispenser allows for process and rinsing fluids to be introduced to the downwardly facing surface of the wafer, and one of ordinary skill in the art would have recognized as obvious to modify Okutani to have such liquid dispenser to achieve the function and benefit taught by Frank.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140127908 by Okutani in view of U.S. Patent Application Publication .as applied to claim 24 above, and further in view of U.S. Patent Application Publication 20150079803 by Huang et al.
As to claim 33, while Okutani teaches that its heater heats a wafer, it does not teach a specific temperature or range.  One of ordinary skill in the art would have recognized as obvious that heating to a temperature in excess of 300°C was a known temperature for processing wafers.  See, for example, Huang para. 29.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SPENCER E BELL/             Primary Examiner, Art Unit 1711